



Exhibit 10.26


FOSSIL GROUP, INC.
2015 CASH INCENTIVE PLAN


Article I
Purpose


The purpose of the Fossil Group, Inc. 2015 Cash Incentive Plan (the “Plan”) is
to advance the interests of Fossil Group, Inc. (the “Company”) and its
stockholders by (a) providing certain Employees of the Company and its
Subsidiaries (as hereinafter defined) with incentive compensation which is tied
to the achievement of pre-established and objective performance goals, (b)
identifying and rewarding superior performance and providing competitive
compensation to attract, motivate, and retain Employees who have outstanding
skills and abilities and who achieve superior performance, and (c) fostering
accountability and teamwork throughout the Company.


The Plan is intended to provide Participants (as hereinafter defined) with
incentive compensation which is not subject to the deduction limitation rules
prescribed under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and should be construed to the extent possible as providing for
remuneration which is “performance-based compensation” within the meaning of
Section 162(m) of the Code and the treasury regulations promulgated thereunder.
Notwithstanding the foregoing, the Committee (as defined below) may, in its sole
discretion, grant Incentive Compensation (defined below) which is not intended
to meet the “performance-based compensation” exception under Section 162(m) of
the Code and the treasury regulations promulgated thereunder.


Article II
Definitions


For the purposes of this Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:


“Award” means a grant of Incentive Compensation that may be paid to an Eligible
Employee upon the satisfaction of specified Performance Goal(s) for a particular
Performance Period; such Performance Period may be for a period of less than a
Fiscal Year (e.g., six months, a “Short-Term Award”), a period equal to a Fiscal
Year (an “Annual Award”), or a period in excess of a Fiscal Year (e.g., three
Fiscal Years, a “Long-Term Award”).


“Base Pay” means a Participant’s base salary at the end of the applicable
Performance Period, according to the books and records of the Company, excluding
overtime, commissions, bonuses, disability pay, any Incentive Compensation paid
to the Participant, or any other payment in the nature of a bonus or
compensation paid under any other employee plan, contract, agreement, or
program.


“Board” means the Board of Directors of the Company.


“Business Unit” means any segment or operating or administrative unit, including
geographical unit, of the Company identified by the Committee as a separate
business unit, or a Subsidiary identified by the Committee as a separate
business unit.


“Business Unit Performance Goals” means the objective performance goals
established for each Business Unit in accordance with Sections 5.1 and 5.2 below
for any Performance Period.


“Chief Executive Officer” or “CEO” means the chief executive officer of the
Company.


“Claims” shall have the meaning set forth in Section 7.5 below.


“Code” means the Internal Revenue Code of 1986, as amended.







--------------------------------------------------------------------------------





“Committee” means the Compensation Committee of the Board or any other committee
as determined by the Board, which shall consist of two or more “outside
directors” within the meaning of Section 162(m) of the Code.


“Company” means Fossil Group, Inc., a Delaware corporation.


“Company Performance Goals” means the objective performance goals established
for the Company in accordance with Sections 5.1 and 5.3 below for any
Performance Period.


“Covered Employee” shall have the same meaning as the term “covered employee”
(or its counterpart, as such term may be changed from time to time) contained in
the treasury regulations promulgated under Section 162(m) of the Code, or their
respective successor provision or provisions, provided that only an Employee for
whom the limitation on deductibility for compensation pursuant to Section 162(m)
of the Code is applicable shall be considered a “Covered Employee” for purposes
of this Plan.
    
“EBITDA” means, for the Company or any Subsidiary, the net earnings of that
entity before deductions by the entity for interest, income taxes, depreciation
and amortization expenses.


“Eligible Employee” shall mean any Employee of the Company or any Subsidiary.


“Employee” means a common law employee (as defined in accordance with the
treasury regulations and revenue rulings applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.


“Fiscal Year” means the fiscal year of the Company.


“Incentive Compensation” means the compensation approved by the Committee to be
paid to a Participant for any Performance Period under the Plan.


“Individual Performance Goals” means the objective performance goals established
for an individual Participant in accordance with Section 5.6 below for any
Performance Period.


“Maximum Achievement” means, for a Participant for any Performance Period, the
maximum level of achievement of a set of Performance Goals required for
Incentive Compensation to be paid at the maximum bonus level, which shall be a
specified percentage of the Participant’s Base Pay with respect to such set of
Performance Goals, determined by the Committee in accordance with Section 5.1
below.
    
“Operating Income” means the Company’s gross sales, less the cost of sales
(e.g., product costs, markdowns, discounts, returns, shipping, royalties, etc.),
less operating expenses (e.g., advertising, payroll, travel, entertainment,
supplies, etc.), as such terms are understood under generally accepted
accounting principles.
    
“Participant” means an Employee of the Company or a Subsidiary who satisfies the
eligibility requirements of Article IV of the Plan and who is selected by the
Committee (or an Authorized Officer, duly appointed in accordance with Article
III) to participate in the Plan for any Performance Period.


“Performance Criteria” shall have the meaning set forth in Section 5.2 below.


“Performance Goals” means the Individual Performance Goals, Business Unit
Performance Goals, and Company Performance Goals established by the Committee
for a Participant, the Company and/or each Business Unit for any Performance
Period, as provided in Sections 5.1, 5.2, 5.3, and 5.6 below.


“Performance Period” means the period selected by the Committee for the payment
of Incentive Compensation. Unless the Committee, in its discretion, specifies
other Performance Periods for the payment of Incentive Compensation hereunder,
the Performance Period shall be a Fiscal Year.
    
“Plan” means the Fossil Group, Inc. 2015 Cash Incentive Plan, as it may be
amended from time to time.







--------------------------------------------------------------------------------





“Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing at least fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain, (ii) any limited partnership, if the Company or
any corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above, any limited partnership listed in item (ii) above or any other limited
liability company described in this item (iii). “Subsidiaries” means more than
one of any such corporations, limited partnerships, partnerships, or limited
liability company.


“Target Achievement” means, for a Participant for any Performance Period, the
level or range of achievement of a set of Performance Goals required for
Incentive Compensation to be paid at the target bonus level, which shall be a
specified percentage of the Participant’s Base Pay with respect to such set of
Performance Goals, determined by the Committee in accordance with Section 5.1
below.


“Threshold Achievement” means, for a Participant for any Performance Period, the
minimum level of achievement of a set of Performance Goals required for any
Incentive Compensation to be paid at the threshold bonus level, which shall be a
specified percentage of the Participant’s Base Pay with respect to such set of
Performance Goals, as determined by the Committee in accordance with Section 5.1
below.


Article III
Administration


3.1    Committee’s Authority. Subject to the terms of this Article III, the Plan
shall be administered by the Committee. For each Performance Period, the
Committee shall have full authority to (i) designate the Eligible Employees who
shall participate in the Plan; (ii) establish the Performance Goals and
achievement levels for each Participant pursuant to Article V hereof; and (iii)
establish and certify the achievement of the Performance Goals. Notwithstanding
any provision of the Plan to the contrary, any decision concerning the awarding
of Incentive Compensation hereunder (including, without limitation,
establishment of Performance Goals, Threshold Achievement, Target Achievement,
Maximum Achievement, and any other information necessary to calculate Incentive
Compensation for a Covered Employee for such Performance Period) shall be made
exclusively by the members of the Committee who are at that time “outside”
directors, as that term is used in Section 162(m) of the Code and the treasury
regulations promulgated thereunder.


3.2    Committee Action. A majority of the Committee shall constitute a quorum,
and the act of a majority of the members of the Committee present at a meeting
at which a quorum is present shall be the act of the Committee.


3.3    Committee’s Powers. The Committee shall have the power, in its
discretion, to take such actions as may be necessary to carry out the provisions
and purposes of the Plan and shall have the authority to control and manage the
operation and administration of the Plan. In order to effectuate the purposes of
the Plan, the Committee shall have the discretionary power and authority to
construe and interpret the Plan, to supply any omissions therein, to reconcile
and correct any errors or inconsistencies, to decide any questions in the
administration and application of the Plan, and to make equitable adjustments
for any mistakes or errors made in the administration of the Plan. All such
actions or determinations made by the Committee, and the application of rules
and regulations to a particular case or issue by the Committee, in good faith,
shall not be subject to review by anyone, but shall be final, binding and
conclusive on all persons ever interested hereunder.


To the extent permitted by applicable law, the Committee also may, in its
discretion and by a resolution adopted by the Committee, authorize one or more
officers of the Company (each an “Authorized Officer”), solely with respect to
Employees who are not Covered Employees, within the ten most highly compensated
officers of the Company, or Authorized Officers to: (i) determine the amount of
Incentive Compensation payable to such Employees in accordance with the terms of
the Plan; (ii) establish Performance Goals for such Employees, and certify
whether, and to what extent, such Performance Goals were achieved for the
applicable Performance Period; and (iii) reduce Incentive





--------------------------------------------------------------------------------





Compensation payable to such Employees in accordance with the provisions of
Section 5.6, and authorize payment to such Employees in accordance with Article
VI.


In construing the Plan and in exercising its power under provisions requiring
the Committee’s approval, the Committee shall attempt to ascertain the purpose
of the provisions in question, and when the purpose is known or reasonably
ascertainable, the purpose shall be given effect to the extent feasible.
Likewise, the Committee is authorized to determine all questions with respect to
the individual rights of all Participants under this Plan, including, but not
limited to, all issues with respect to eligibility. The Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan
including, but not limited to, the power to:


(a)    designate the Eligible Employees who shall participate in the Plan;


(b)    maintain complete and accurate records of all Plan transactions and other
data in the manner necessary for proper administration of the Plan;


(c)    adopt rules of procedure and regulations necessary for the proper and
efficient administration of the Plan, provided the rules and regulations are not
inconsistent with the terms of the Plan as set out herein. All rules and
decisions of the Committee shall be uniformly and consistently applied to all
Participants in similar circumstances;


(d)    enforce the terms of the Plan and the rules and regulations it adopts;


(e)    review claims and render decisions on claims for benefits under the Plan;


(f)    furnish the Company or the Participants, upon request, with information
that the Company or the Participants may require for tax or other purposes;


(g)    employ agents, attorneys, accountants or other persons (who also may be
employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and


(h)    perform any and all other acts necessary or appropriate for the proper
management and administration of the Plan.


Article IV
Eligibility


For each Performance Period, the Committee shall select the particular Eligible
Employees to whom Incentive Compensation may be awarded for such Performance
Period; with respect to Covered Employees, such determination shall be made
within the first ninety (90) days of such Performance Period (and in the case of
a Performance Period that is less than twelve (12) months, such determination
shall be made no later than the date that 25% of the Performance Period has
elapsed). To the extent permitted by the Committee, Employees who participate in
the Plan may also participate in other incentive or benefit plans of the Company
or any Subsidiary. Senior management of each Business Unit shall recommend to
the Committee within not more than ninety (90) days after the beginning of a
Performance Period (and in the case of a Performance Period less than a Fiscal
Year, such determination shall be made no later than the date that 25% of the
Performance Period has elapsed), those Employees of such Business Unit to be
eligible to participate in the Plan for such Performance Period; the Committee
shall consider, but shall not be bound by, such recommendations. Notwithstanding
any provision in this Plan to the contrary, the Committee may grant one or more
Awards to an Eligible Employee at any time, and from time to time, and the
Committee shall have the discretion to determine whether any such Award shall be
a Short-Term Award, an Annual Award or a Long-Term Award.


Article V
Determination of Goals and Incentive Compensation







--------------------------------------------------------------------------------





5.1    Establishment of Business Unit and Company Performance Goals. No later
than the ninetieth (90th) day of the Performance Period (and in the case of a
Performance Period less than a Fiscal Year, such determination shall be made no
later than the date that 25% of the Performance Period has elapsed), the
Committee shall approve and deliver to the Chief Executive Officer of the
Company a written report setting forth, as applicable, the following: (i) the
Business Unit Performance Goals for the Performance Period, (ii) Company
Performance Goals for the Performance Period, (iii) the Threshold Achievement,
Target Achievement, and Maximum Achievement levels for the Business Unit
Performance Goals and Company Performance Goals for the Performance Period, (iv)
with respect to each Participant, Incentive Compensation as a percentage of Base
Pay for achievement of Threshold Achievement, Target Achievement, and Maximum
Achievement levels and the relative weighting of each Performance Goal in
determining the Participant’s Incentive Compensation, and (v) a schedule setting
forth the payout opportunity as a percentage of Base Pay for Threshold
Achievement, Target Achievement, and Maximum Achievement levels. The Committee
may delegate to the CEO to establish and report to the Committee for each
Participant the determinations under items (i) through (v) above. The Committee
shall consider, but shall not be bound by, the recommendations and
determinations of the CEO with respect to such items.


5.2    Categories of Business Unit Performance Goals. The Business Unit
Performance Goals, if any, established by the Committee for any Performance
Period may differ among Participants and Business Units. For each Business Unit,
the Business Unit Performance Goals shall be based on the performance of the
Business Unit. Performance criteria for a Business Unit shall be related to the
achievement of financial and operating objectives of the Business Unit, which,
where applicable, shall be within the meaning of Section 162(m) of the Code, and
consist of one or more or any combination of the following criteria: (a)
operating Income; (b) net income; (c) operating profit; (d) net profit; (e) net
earnings; (f) net sales or changes in net sales; (g) revenues, revenue growth,
revenue ratios; (h) EBITDA or other measures of cash flow; (i) total stockholder
return, stockholder return based on growth measures or the attainment by the
shares of a specified value for a specified period of time, share price or share
price appreciation; (j) price of the Company’s common stock, stockholder value,
total market value; (k) earnings growth; (l) return on net assets, return on
invested capital, or other return measures, including return or net return on
working assets, equity, capital or net sales; (m) pre-tax profits; (n) operating
margins; (o) growth in operating earnings or growth in earnings per share; (p)
value of assets; (q) market share or market penetration with respect to specific
designated products or product groups and/or specific geographic areas; (r)
aggregate product price and other product measures; (s) expense or cost levels;
(t) reduction of losses, loss ratios or expense ratios; (u) reduction in fixed
assets; (v) operating cost management; (w) management of capital structure; (x)
capital expenditures; (y) debt reduction; (z) ratio of debt to debt plus equity;
net borrowing, credit quality or debt ratings; (aa) productivity improvements;
(bb) inventory and/or receivables control, inventory levels, inventory turn or
shrinkage; (cc) satisfaction of specified business expansion goals or goals
relating to acquisitions or divestitures; (dd) customer satisfaction based on
specified objective goals or a Company-sponsored customer survey; (ee) customer
growth; (ff) employee diversity goals; (gg) employee turnover; (hh) specified
objective social goals; (ii) safety record; (jj) store sales or productivity;
(kk) the accomplishment of mergers, acquisitions, dispositions, public offerings
or similar extraordinary business transactions; or (ll) other objectively
measurable factors directly tied to the performance of the Business Unit (each,
a “Performance Criteria”). Any Performance Criteria may be measured in absolute
terms, relative to a peer group or index, relative to past performance, or as
otherwise determined by the Committee. Any Performance Criteria may include or
exclude (i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, (iv) the effect of a merger or acquisition, as
identified in the Company’s quarterly and annual earnings releases, or (v) the
effect of changes in foreign currency exchange rates. In all other respects,
Performance Criteria shall be calculated in accordance with the Company’s
financial statements, under generally accepted accounting principles, or under a
methodology established by the Committee which is consistently applied and
identified in the audited financial statements.


5.3    Company Performance Goals. The Company Performance Goals, if any,
established by the Committee for any Performance Period shall relate to the
achievement of predetermined financial and operating objectives for the Company
and its Subsidiaries on a consolidated basis, which, where applicable, shall be
within the meaning of Section 162(m) of the Code and consist of one or more of
any combination of the factors set forth in Section 5.2 above, as applied to the
Company and its Subsidiaries on a consolidated basis. The Company Performance
Goals may be established either on an absolute or on a per share basis
reflecting dilution of shares as the Committee deems appropriate





--------------------------------------------------------------------------------





and, if the Committee so determines, net of or including cash dividends. The
Company Performance Goals may also be established on a relative basis as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, a group of companies deemed by the
Committee to be comparable to the Company.


5.4    Certification. Within seventy-five (75) days after the end of each
Performance Period, the senior management of the Company and each Business Unit
shall report to the Committee the extent to which Company and Business Unit
Performance Goals were achieved for the Performance Period. As soon as
practicable following the finalization of the Company’s financial statements or
receipt of the Independent Auditor’s Report on the Company’s financial
statements for a Performance Period consisting of one or more Fiscal Years
covered by the financial statements or other accounting finalizing of the
Company’s financial results for any Performance Period and receipt of the report
of the Company and Business Unit senior management, the Committee shall certify
in writing and, where applicable, in compliance with the requirements of
Treasury Regulation 1.162-27 (and successor regulations thereto) in the case of
any Award intended to qualify under Section 162(m) of the Code: (i) the extent
to which each Business Unit achieved its Business Unit Performance Goals, if
any, for the Performance Period, (ii) the extent to which the Company achieved
its Company Performance Goals, if any, for the Performance Period, (iii) the
calculation of the Participants’ Incentive Compensation, and (iv) the
determination by the Committee of the amount of Incentive Compensation, if any,
to be paid to each Participant for the Performance Period. In determining
whether Performance Goals have been achieved and Incentive Compensation is
payable for a given Performance Period, generally accepted accounting principles
to the extent applicable to the Performance Goal shall be applied on a basis
consistent with prior periods, and such determinations shall be based on the
calculations made by the Company and binding on each Participant. Approved
minutes of the Committee meeting in which the certification required by this
Section 5.4 is made shall be treated as written certification for purposes for
this Section 5.4.


5.5    Award Based on Level of Achievement. If Threshold Achievement is attained
with respect to a Performance Goal, then the Incentive Compensation that may be
paid to such Participant with respect to such Performance Goal shall be based on
a specified percentage of Base Pay and the Committee’s predetermined schedule
(which may allow for interpolation between achievement levels) setting forth the
earned award as a percentage of Base Pay.
 
5.6    Discretion to Reduce Incentive Compensation. After the certification
described in Section 5.4 the Committee may, in its sole and absolute discretion,
decrease the Incentive Compensation to be paid to one or more Participants for
such Performance Period. The Committee may consider subjective factors,
including factors communicated to the Participant at the beginning of the
Performance Period or other factors the Committee considers appropriate, and
including any Individual Performance Goals set for the Participant for the given
Performance Period, in determining whether to reduce the Incentive Compensation
to be paid to a Participant. Individual Performance Goals need not have been
established during the specific time periods set forth in Section 5.1 above for
the establishment of Company Performance Goals and Business Unit Performance
Goals.
 
5.7    Limitation on Total Incentive Compensation. Notwithstanding any provision
to the contrary contained herein, the maximum Incentive Compensation payable to
any Participant with respect to any single Award shall not exceed $1,750,000.


Article VI
Payment of Incentive Compensation


6.1    Form and Time of Payment. Subject to the provisions of Sections 6.2 and
6.3 below and except as otherwise provided herein, a Participant’s Incentive
Compensation for each Performance Period shall be paid as soon as practicable
after the results for such Performance Period have been finalized, but in no
event later than the date that is 2½ months immediately following the close of
Fiscal Year in which such Performance Period ended. The payment shall be in the
form of a cash lump sum payment.


6.2    Forfeiture Upon Termination Prior to Date of Payment. If a Participant’s
employment with the Company and all of its Subsidiaries is terminated
voluntarily by the Participant for any reason, or is terminated by his





--------------------------------------------------------------------------------





or her employer for any reason, during a Performance Period or after a
Performance Period but prior to the date of actual payment in accordance with
Section 6.1 above, then such Participant will immediately forfeit any right to
receive any Incentive Compensation hereunder for such Performance Period.


 




6.3    Pro Rata Payment for New Hires; Promotions; Change in Status.


(a)    New Hires. Any individual who is newly-hired or becomes an Eligible
Employee during a Performance Period and who is selected by the Committee to
participate in the Plan shall be eligible to receive a pro rata portion of the
Incentive Compensation to which he or she could have been entitled if he or she
had been employed for the full Performance Period, based on the number of full
months during the Performance Period during which he or she is a Participant in
the Plan and calculated on the basis of his or her Base Pay received for the
Performance Period. Such Incentive Compensation shall be paid at the time and in
the manner set forth in Section 6.1 hereof.


(b)    Promotions. In the case of a promotion or transfer from a position where
an individual was already a Participant for Incentive Compensation for a
Performance Period to a position where the Participant is eligible for a higher
or lower maximum amount of Incentive Compensation, the Participant shall
complete his or her participation in the prior position until the end of the
complete month containing his or her date of promotion or transfer, prior to
participating in the Performance Period for the transferred or promoted
position. The overall Incentive Compensation will be pro-rated for both
Performance Periods. In calculating the pro-rated amount, (i) the prior
Performance Period will be prorated using the Participant’s Base Pay immediately
prior to the date of promotion or transfer, and (ii) the subsequent Performance
Period will be pro-rated using the Participant’s Base Pay at the end of the
Performance Period. If a Participant is transferred to a lateral position (i.e.,
the same job grade or level), then the Incentive Compensation will not be
pro-rated based on the lateral change in position.


(c)    Change in Status. Participants who are eligible for participation at the
beginning of a Performance Period, but who subsequently become ineligible to
participate during the Performance Period will receive a pro-rated portion of
the Incentive Compensation based on the number of full months completed during
such Performance Period.


6.4    Recoupment for Restatements. Notwithstanding any other language in this
Plan, the Committee may recoup all or any portion of any Incentive Compensation
paid to a Participant, in the event of a restatement of the Company’s financial
statements as set forth in the Company’s clawback policy, if any, approved by
the Company’s Board from time to time.


    
Article VII
Miscellaneous Provisions


7.1    Non‑Assignability. A Participant may not alienate, assign, pledge,
encumber, transfer, sell or otherwise dispose of any rights or benefits awarded
hereunder prior to the actual receipt thereof; and any attempt to alienate,
assign, pledge, sell, transfer or assign prior to such receipt, or any levy,
attachment, execution or similar process upon any such rights or benefits shall
be null and void.


7.2    No Right To Continue In Employment. Nothing in the Plan confers upon any
Employee the right to continue in the employ of the Company or any Subsidiary,
or interferes with or restricts in any way the right of the Company and its
Subsidiaries to discharge any Employee at any time (subject to any contract
rights of such Employee), including, without limitation, before or after the
date such Participant is entitled to payment with respect to an Award.







--------------------------------------------------------------------------------





7.3    Indemnification of Committee; No Duties; Waiver of Claims. No member of
the Committee, nor any officer or Employee of the Company acting with or on
behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all of the members of the Committee and each and any officer or
Employee of the Company acting with or on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination or interpretation. Except to the extent
required by any unwaiveable requirement under applicable law, no member of the
Committee (and no officer, Employee or Subsidiary of the Company) shall have any
duties or liabilities, including without limitation any fiduciary duties, to any
Participant (or any person claiming by and through any Participant) as a result
of this Plan, any Award or any Claim arising hereunder and, to the fullest
extent permitted under applicable law, each Participant (as consideration for
receiving and accepting an Award) irrevocably waives and releases any right or
opportunity such Participant might have to assert (or participate or cooperate
in) any Claim against any member of the Committee and any officer, Employee or
Subsidiary of the Company, arising out of this Plan.


7.4    No Trust or Plan Funding. The Company (and not any of its Subsidiaries)
will be solely responsible for the payment of all amounts hereunder. The Plan
shall at all times be entirely unfunded and no provision shall at any time be
made with respect to segregating assets of the Company for payment of any
amounts hereunder. Neither the Plan nor any Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and any Participant. No Participant, beneficiary, or other
person shall have any interest in any particular assets of the Company (or any
of its Subsidiaries) by reason of the right to receive any Incentive
Compensation under the Plan. To the extent that any Participant acquires a right
to receive any payment from the Company pursuant to an Award, such right shall
be no greater than the right of any general unsecured creditor of the Company.


7.5    Governing Law. This Plan shall be construed in accordance with the laws
of the State of Delaware, without giving effect to principles of conflict of
laws, and the rights and obligations created hereby shall be governed by the
laws of the State of Delaware. The Participant’s sole remedy for any claim,
liability or obligation of any nature, arising out of or relating to this Plan
or an alleged breach of this Plan, or an Award (collectively, “Claims”) shall be
against the Company, and no Participant shall have any claim or right of any
nature against any Subsidiary or any owner or existing or former director,
officer or Employee of the Company or any Subsidiary. The individuals and
entities described above in this Section 7.5 (other than the Company) shall be
third-party beneficiaries of this Plan for purposes of enforcing the terms of
this Section 7.5.


7.6    Binding Effect. This Plan shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Participants, and their
heirs, assigns, and personal representatives.


7.7    Construction of Plan. The captions used in this Plan are for convenience
only and shall not be construed in interpreting the Plan. Whenever the context
so requires, the masculine shall include the feminine and neuter, and the
singular shall also include the plural, and conversely.


7.8    Integrated Plan. This Plan constitutes the final and complete expression
of agreement with respect to the subject matter hereof.


7.9    Tax Requirements. The Company (and, where applicable, its Subsidiaries)
shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy applicable
taxes required by law to be withheld with respect to any payment of any
Incentive Compensation to a Participant.


7.10    Accounting of Compensation. Unless otherwise specifically provided in
such benefit plan, any amounts paid to a Participant hereunder shall not be
treated as compensation paid to such Participant for the purposes of any other
benefit plan.


7.11    Adjustments. In the event of (a) any merger, reorganization,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights, offering, extraordinary dividend
(including a spin-off), or other similar change affecting the Company’s common
stock; (b) any purchase, acquisition, sale, or disposition of a significant
amount of assets other than in the ordinary course of business, or of a
significant business;





--------------------------------------------------------------------------------





(c) any change resulting from the accounting effects of discontinued operations,
extraordinary income or loss, changes in accounting as determined under
generally accepted accounting principles, or restatement of earnings; or (d) any
charge or credit resulting from an item which is classified as “non-recurring,”
“restructuring,” or similar unusual item on the Company’s audited financial
statements which, in the case of (a) - (d), results in a change in the
components of the calculations of any of the criteria upon which the Performance
Goals are based, as established by the Committee, in each case with respect to
the Company or any other entity whose performance is relevant to the achievement
of any Performance Goal included in an Award, the Committee shall, without the
consent of any affected Participant, amend or modify the terms of any
outstanding Award that includes any Performance Goal based in whole or in part
on the financial performance of the Company (or any Subsidiary or division
thereof) or such other entity so as equitably to reflect such event or events,
such that the criteria for evaluating such financial performance of the Company
or such other entity (and the achievement of the corresponding Performance Goal)
will be substantially the same (as determined by the Committee or the committee
of the board of directors of the surviving corporation) following such event as
prior to such event; provided, however, that the Committee shall not take any
action pursuant to this Section which would constitute an impermissible exercise
of discretion pursuant to Section 162(m) of the Code.


Article VIII
Amendment or Discontinuance


The Committee may at any time and from time to time, without the consent of the
Participants, alter, amend, revise, suspend, or discontinue the Plan in whole or
in part; provided that any amendment that modifies any pre-established
Performance Goal for a Participant who is a Covered Employee (or his
successor(s), as may be applicable) under this Plan with respect to any
particular Performance Period may only be effected on or prior to that date
which is ninety (90) days following the commencement of such Performance Period
(and in the case of a Performance Period less than a Fiscal Year, such
determination shall be made no later than the date that 25% of the Performance
Period has elapsed). In addition, the Board shall have the power to discontinue
the Plan in whole or in part and amend the Plan in any manner advisable in order
for Incentive Compensation granted under the Plan to qualify as
“performance-based” compensation under Section 162(m) of the Code (including
amendments as a result of changes to Section 162(m) of the Code or the
regulations thereunder to permit greater flexibility with respect to Incentive
Compensation granted under the Plan).


Article IX
Effect of the Plan


Neither the adoption of this Plan nor any action of the Board or the Committee
shall be deemed to give any Participant any right to be granted Incentive
Compensation or any other rights. In addition, nothing contained in this Plan
and no action taken pursuant to its provisions shall be construed to (a) give
any Participant any right to any compensation, except as expressly provided
herein; (b) be evidence of any agreement, contract or understanding, express or
implied, that the Company or any Subsidiary will employ a Participant in any
particular position; (c) give any Participant any right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations hereunder; or (d) create a trust of any kind or a
fiduciary relationship between the Company and a Participant or any other
person.


Article X
Section 409A of the Code


This Plan is intended to be exempt from Section 409A of the Code and shall be
interpreted in a manner consistent with Section 409A of the Code and the
treasury regulations and guidance issued thereunder. If an Award is subject to
Section 409A, to the extent (i) any payment for such Award to which a
Participant becomes entitled under this Plan in connection with the
Participant’s termination of service with the Company (for reasons other than
death) constitutes a payment of deferred compensation subject to Section 409A of
the Code, and (ii) the Participant is deemed at the time of such termination to
be a “specified employee” under Section 409A of the Code to whom the following
provisions must apply, then such payment shall not be made or commence until the
earliest of (A) the expiration of the six (6) month period measured from the
date of Participant’s termination of service with the Company; or (B) the date
of the Participant’s death following such termination of service. Upon the
expiration of the applicable deferral period, any





--------------------------------------------------------------------------------





payment which would have otherwise been made during that period in the absence
of this Article X shall be made to the Participant or the Participant’s
beneficiary.


Article XI
Term


The effective date of this Plan shall be as of January 4, 2015, subject to
stockholder approval. The material terms of this Plan shall be disclosed and
submitted to the stockholders of the Company at the next annual meeting of
stockholders and thereafter every five (5) years (unless earlier terminated) for
approval in accordance with the requirements of Section 162(m) of the Code. This
Plan and any benefits granted hereunder shall be null and void if stockholder
approval is not obtained at the applicable meeting of stockholders of the
Company, and no award or payment of Incentive Compensation under this Plan to
any Covered Employee shall be made unless such applicable stockholder approval
is obtained. This Plan shall remain in effect until it is terminated by the
Committee or the Board.




* * * * * * * *





--------------------------------------------------------------------------------







    
IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
______________________, by its Chief Executive Officer pursuant to prior action
taken by the Board.
FOSSIL GROUP, INC.
By: ______________________                
Name:     ______________________                
Title:     ______________________                    









